Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6-50,
   on behalf of themselves
   and others similarly situated,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO INC.,
   U.S. CENTER FOR SAFESPORT,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1-5,

          Defendants.

                PLAINTIFFS’ OBJECTIONS TO THE RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE [Doc. 218]

          Although the Recommendation of the U.S. Magistrate Judge is mostly correct,

   Plaintiffs object to four recommended rulings: USAT’s dismissal from Count 5; USOC’s

   dismissal from Count 14; USAT’s dismissal from Counts 19 and 20; and the

   recommendation of striking rather than permitting revision to cure any overbreadth of the

   proposed damages class. Pursuant to Fed. R. Civ. P. 72(b)(2), Plaintiffs offer the following

   specific written objections.




                                                1
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 2 of 25




   I.        INTRODUCTION

             The five named Plaintiffs filed this case in April 2018—amidst repeated

   Congressional hearings in the U.S. House and Senate shining a light on the sexual abuse

   and exploitation of America’s Olympic (and Olympic-hopeful) young athletes.1 An Amicus

   Brief signed by over 40 law professors explained that “[t]he heart of [this] case is that the

   United States Olympic Commission (‘USOC’) and its national governing body USA

   Taekwondo (‘USAT’) have not only turned a blind eye to athlete abuse, but actively

   facilitated it.”2 As five taekwondo athletes who competed at the highest levels of the sport,

   including the Olympics, Plaintiffs were subjected to rampant sexual abuse and

   exploitation by their Team USA head coach (Jean Lopez) and his brother, Team USA’s

   most decorated taekwondo athlete (Steven Lopez). In a quest for money and medals, this

   abuse was facilitated by USAT, the exclusive national governing body (“NGB”) for the

   sport, and by USOC, both of which willfully turned a blind eye to the pay-to-play scheme

   the Lopez brothers demanded of Plaintiffs and others, and both of whom engaged more

   recently in efforts to delay, thwart, and shield the Lopez brothers from investigation and

   prosecution for their misconduct. Defendants are the Lopez brothers along with USOC

   and USAT.




   1
    When commenting on one of these hearings, the Magistrate Judge pointed out that
   Olympic sports sexual abuse is not unique to just one sport (e.g., gymnastics) but rather
   has surfaced broadly across virtually all sports. Doc. 114, at 8-10.
   2
        Doc. 130, at 4.

                                                2
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 3 of 25




            A.     Congress Calls for Action—and Answers

            In the face of USOC’s and its NGBs’ facilitation and cover-up of pervasive sexual

   abuse and exploitation of young athletes across sports, Congress intervened in February

   2018. It passed bipartisan legislation expanding remedy provisions for victims of sexual

   assault in sport, and repeatedly haled Olympic executives to Capitol Hill to answer

   questions about this case under penalty of perjury.3 As detailed in the Second Amended

   Complaint (“SAC”) and further evidenced in recent investigative reports, press releases,

   and media publications, USOC’s former CEO (Scott Blackmun) repeatedly lied under oath

   to Congress during these hearings, and engaged in deception, cover up, and destruction

   of evidence, all to divert Congressional attention away from USOC and its failures and

   bad acts with respect to sexual abuse in Olympic sports.4 In fact, and as set forth in

   Plaintiffs’ Conditional Motion for Leave to Amend,5 Blackmun was referred for criminal

   indictment by the two Senators (one from each party) who led the hearings: “The

   subcommittee takes its oversight role seriously, and it appears that Mr. Blackmun has

   made false claims and misled our subcommittee—harming the investigation and ability to

   develop policy,’ Sens. Moran and Blumenthal said in a statement. ‘Just as importantly,


   3
       Doc. 114, at 8-10 (discussing Congressional hearings and legislative action).
   4
     Doc. 139, at 33-36 (citing SAC for facts relating to obstruction or interference with,
   inter alia, Congressional investigation and law enforcement investigation of
   misconduct); see also Doc. 196, at 5-11 (noting a “pattern” of “ignor[ing] reports,”
   “declin[ing] to take action,” and through their CEOs, “engaged in affirmative efforts to
   protect and preserve their institutional interests” by deleting email, failing to correct
   “clear misunderstanding[s],” “maintain[ing] secrecy,” and “controlling the flow of
   information.”); see generally Doc. 196-1, at 5-9, 47, 67-77, 101, 136-37.
   5
       Doc. 196, at 9-11; Doc. 196-2.


                                                 3
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 4 of 25




   survivors of abuse have had to wait longer for the truth and longer for systemic changes

   to help prevent others from similar injury.’”6 In gymnastics and in taekwondo, USOC

   followed the same blueprint for its cover-up and obstruction; the sport might change, but

   USOC’s unlawful conduct is the same. As Plaintiffs alleged on the first page of the SAC,

   during a congressional hearing on sex abuse in Olympic sports, the Chair of the House

   Committee investigating Olympic sex abuse linked the sex abuse in gymnastics to the

   sex abuse in taekwondo; USOC’s obstruction, interference, and false testimony to

   Congress applies to both sports, despite USOC’s attempts to silo the allegations.7

         B. The Second Amended Complaint Lays out Detailed Facts Supporting
   Solid Causes of Action

          The well-pleaded factual allegations in this case are drawn directly from a tall stack

   of congressional hearing transcripts, media reports from top journalists, and from the

   personal experiences of the Plaintiffs in this case. These sources are all included in

   Appendix of Secondary Sources at the end of the SAC; they catalogue the long-term

   pattern of criminal misconduct and gross negligence committed by USOC and USAT,


   6
     Zachary Zagger, Sens. Refer Ex-USOC Chief to DOJ Over ‘False statements,’
   Law360, December 14, 2018 (attached as Exhibit 1); see id. (“Blackmun took over as
   the USOC chief executive in 2010 after serving as its general counsel….On Monday,
   following the release of the Ropes & Gray report, USOC board chair Susanne Lyons
   issued a statement saying, ‘The U.S. Olympic community failed the victims, survivors
   and their families, and we apologize again to everyone who has been harmed.’”).
   7
     See, e.g., Doc. 68, at ¶ 2 (observing that “gymnastics is not the only NGB” and that
   “[r]ecent public reports also include the Lopez brothers in taekwondo”). Magistrate
   Judge Hegarty reached the same conclusion when denying the motion to stay
   discovery. See Doc. 114, at 9 (“Further, the hearing indicated that the allegations of
   sexual misconduct are not limited to a specific sport, but essentially span the athletic
   spectrum.”).


                                                4
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 5 of 25




   which have both chosen to harbor and enable rapists in their ranks so long as those

   rapists deliver “medals and money” for Team USA.8 USOC has known since the late

   1990s that it is harboring and actively facilitating sex abuse, and it has knowingly

   obstructed, interfered with, and deliberately delayed efforts—including efforts of

   Congress and law enforcement—to stop this abuse because doing so would jeopardize

   its power grab for more “medals and money.” Team USA’s Olympic hopeful athletes are

   treated as commodities that can be (and often are) easily replaced.

              Grounded on well-pleaded allegations of fact (that are being validated through

   ongoing discovery and depositions in this case), the claims for relief stand on firm legal

   footing. Indeed, just last week, the Tenth Circuit reversed an order granting a motion to

   dismiss and reaffirmed that under Tenth Circuit law the Trafficking Victims Protection

   Reauthorizations Act (“TVPRA”) must be construed broadly.9 Here, and as recognized by

   the Magistrate’s Recommendation, USOC and USAT are liable because they benefited

   from a venture with the Lopez brothers: “[o]ne can violate the [forced labor and services

   statute] either as a primary offender or simply by benefiting financially from participation

   in a ‘venture’ with the primary offender.”10 Here, that venture was one in which the Lopez



   8
       Doc. 68, at ¶¶ 190-93 (Appendix of Secondary Sources).
   9
    Bistline, et al. v. Parker, et al., --- F.3d ---, 2019 WL 1187010, at *15 (10th Cir. Mar. 14,
   2019) (reversing the Rule 12(b)(6) dismissal and explaining that the Tenth Circuit takes
   a broad view of “venture” liability under the TVPRA). Plaintiffs also refer to the Act
   herein and in their briefing as the Trafficking Victims Protection Act (“TVPA”). Both
   acronyms refer to the same legislation, which is set forth at 22 U.S.C. §§ 7101-14 and
   given effect through criminal prohibitions and civil remedies in 18 U.S.C. §§ 1581-97.
   10
        Id.


                                                 5
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 6 of 25




   brothers delivered “medals and money” to USOC and USAT and in exchange were given

   above-the-law treatment and were shielded from criminal prosecution and congressional

   inquiry.

            Plaintiffs filed the Second Amended Complaint11 and Defendants each filed

   motions to dismiss.12 In response, Plaintiffs agreed to dismissal of some of the claims and

   defended against dismissal of the others in an omnibus opposition brief,13 pointing out

   that the nearly 200-page operative complaint was factually well-supported and legally

   sound. Over 40 law professors filed an Amicus Brief in support of Plaintiffs’ interpretation

   of the forced labor and services provisions of the Trafficking Victims Protection Act,

   including the head of the human trafficking clinic at Michigan Law School.14

            C. The Magistrate’s Recommendations Are Mostly Correct

            In judging the motions to dismiss, the Magistrate Judge’s Recommendation (the

   “Recommendation”) is largely correct. The Recommendation properly disposes of the

   challenges to most of the remaining claims under the TVPA and slices through the out-

   of-Circuit case law and threadbare arguments lobbed by Defendants. In denying an

   earlier motion to stay discovery, the Magistrate Judge also captured the overwhelming

   evidence of criminal culpability that has surfaced in recent congressional hearings,15 and


   11
        See Doc. 68.
   12
        See Doc. 108 (USOC); Doc. 109 (USAT); and Doc. 106 (the Lopez Defendants).
   13
     Doc. 139 (Plaintiffs’ Amended Omnibus Response to the Motions to Dismiss Filed by
   Defendants USOC, USAT, and Lopez Brothers).
   14
        Doc. 130 (Amicus Brief in Opposition to Defendants’ Motions to Dismiss).
   15
        Doc. 114, at 8-10.


                                                6
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 7 of 25




   as Plaintiffs sought to put forth in a Conditional Motion for Leave to Amend,16 the evidence

   of criminal conduct involving the USOC continues to surface.

            D.      Plaintiffs Have Four Objections to the Magistrate’s Recommendation

            Pursuant to Fed. R. Civ. P. 72(b)(2), Plaintiffs do object to four rulings in the

   Recommendation. First, USAT should not be dismissed from Count 5 because, even if it

   is not liable as a principal for trafficking in forced labor or services under 18 U.S.C. §

   1590(a), it is liable for benefitting from the venture under § 1595(a) and these theories

   are not mutually exclusive.17 Second, USOC should not be dismissed from Count 14

   because it engaged in obstruction of several governmental investigations by local and

   federal law enforcement and by Congress.18 Third, USAT should not be dismissed from

   the negligence and gross negligence claims in Counts 19 and 20 because, among other

   duties it owed to Plaintiffs and the class, it voluntarily assumed a duty to investigate

   Plaintiffs’ complaints of sexual abuse.19 And fourth, the class allegations relating to the

   proposed damages class should not be stricken, but can and should be modified to cure

   any overbreadth.20




   16
     Doc. 196, at 3-9 & Doc. 196-1 (discussing Ropes & Gray Report on USOC
   obstruction and criminal acts); id. at 9-11 & Doc. 196-2 (discussing Senators Moran and
   Blumenthal publicly referring USOC head Scott Blackmun for indictment based on false
   testimony to Congress and obstruction of proceedings).
   17
        Doc. 218, at 33-34, 71.
   18
        Id., at 42-45, 71.
   19
        Id., at 58-64, 72.
   20
        Id., at 67-69.


                                                7
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 8 of 25




            In these four discrete rulings, the Recommendation either fails to consider the

   arguments actually briefed by the parties, ignores factual allegations in the SAC, or makes

   a ruling that is contrary to law. The torts in this case occurred in two stages: first, the

   underlying sexual abuse and exploitation, and second, the cover-up and obstruction to

   protect the perpetrators and thwart the criminal investigations (by the FBI and local law

   enforcement), Congressional investigations, and legislative reform (by Congress).21 The

   errors in the Recommendation stem from its sole focus on stage one and failure to

   acknowledge the legal significance of the cover-up and obstruction that occurred during

   the second stage. But the cover-up and obstruction expose USOC and USAT to clear

   liability. By choosing to intervene, launch investigations, pursue the allegations raised by

   Plaintiffs, and testify to Congress about sex abuse in Olympic sports including taekwondo,

   both USOC and USAT assumed duties to speak and act truthfully when they chose to

   speak and act. As repeated sources have confirmed (far beyond what is needed at the

   motion to dismiss stage), both USAT and USOC engaged in repeated misconduct that

   makes them liable for both obstruction (Count 14) as well as negligence (Count 19) and

   gross negligence (Count 20). The Court must set aside the Recommendation to dismiss

   these claims in the face of the allegations of unlawful conduct and duties assumed by

   both USOC and USAT.

            Intertwined with these issues, the Recommendation fails to address the

   opportunity for Plaintiffs to replead, despite Plaintiffs filing a Conditional Motion for Leave



   21
        Doc. 68, at ¶ 15 (setting out the two general time periods at issue).


                                                  8
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 9 of 25




   to Amend Complaint22 and being assured at the oral argument hearing for the motions to

   dismiss that the Court would likely permit leave to amend such that the Conditional Motion

   for Leave could be denied without objection.23 In short, Plaintiffs were diligent in pressing

   the need to file an amended pleading at oral argument on the motions to dismiss, before

   any decision was rendered and before this Court had ruled. On all four issues Plaintiffs

   challenge here, a quick amendment could cure the basis for the Magistrate’s

   recommended dismissal, if the Court agrees that dismissal is proper. Thus, Plaintiffs

   respectfully request the opportunity (if needed) to replead to cure any of the four bases

   for dismissal. Of course, if the Court rejects the dismissals, then Plaintiffs will proceed

   with the Second Amended Complaint and amend later, if appropriate or necessary, as

   discovery unfolds.

   II.       ARGUMENT

             We begin with the legal standard for this Court’s review of the objections to the

   Magistrate Judge’s report and recommendation. This Court has explained that it conducts

   “an independent, plenary review” of the legal rulings made by a Magistrate Judge.24 It




   22
         Doc. 196.
   23
      See Exhibit 2, Transcript of Oral Argument Held on January 23, 2019, at 130-31
   (discussing the Conditional Motion for Leave to Amend and Plaintiffs’ desire to comply
   with Tenth Circuit law requiring a motion for leave to amend in order to avoid dismissal),
   as reflected in Doc. 203.
   24
      Beltran v. InterExchange, Inc., No. 14-CV-03074-CMA-CBS, 2018 WL 1509258, at
   *2 (D. Colo. Mar. 27, 2018) (Arguello, J.) (“With regard to legal matters, the district court
   conducts an independent, plenary review of the magistrate judge’s order.”); see also
   Fed. R. Civ. P. 72(b)(3).


                                                 9
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 10 of 25




    follows that because only legal rulings are involved at the 12(b)(6) motion to dismiss

    stage, all the objections to the Report should be reviewed de novo.25

             Plaintiffs raise the following objections:

             A.     Count 5: Venture Liability Is Disjunctive and USAT Benefited From the
                    Venture Involving the Lopezes

             In Count 5 (trafficking with respect to forced labor and services), the SAC alleges

    that USAT is liable under a venture theory of liability (18 U.S.C. § 1595(a)) not solely as

    a principal.26 The Recommendation seizes on Plaintiffs’ assertion, on page 21 of their

    Response, that USAT is liable as a principal but on pages 23-31, Plaintiffs then explained

    how USAT is also liable under a “venture” liability as set forth in 18 U.S.C. § 1595(a).27

    The theories and remedies are not mutually exclusive. In other words, no allegation that

    USAT transported Gaby is necessary for USAT to be liable as one “who knowingly

    benefits” from trafficking with respect to forced labor and services under § 1595(a). And,

    as Plaintiffs explained, USAT didn’t even challenge the substance of Count 5 in its motion

    to dismiss briefing, which makes dismissal even more improper.28 For these reasons, and

    even more so in light of the Tenth Circuit’s decision last week in Bistline cementing the

    “venture” theory pursued here,29 Count 5 should proceed against USAT under § 1595(a).


    25
         In re Griego, 64 F.3d 580, 584 (10th Cir. 1995).
    26
      Doc. 68, at 147, ¶¶ 768-74. (Where the Court’s ECF page number differs from the
    page numbers in the filed document, Plaintiffs refer to the Court’s ECF pagination).
    27
         Doc. 139, at 23-31.
    28
      Doc. 139, at 24 (explaining that USAT only challenged the timeliness of Count 5, not
    the substance or sufficiency of the allegations).
    29
         2019 WL 1187010 at *15 (reaffirming “venture” liability under TVPRA).


                                                    10
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 11 of 25




             B.     Count 14: USOC Is Liable For Obstructing or Interfering with the
                    Investigations by Congress, the FBI, and Local Law Enforcement

             As to Count 14 (obstruction), the Magistrate Judge recommended that the claim

    proceed only against USAT, but not USOC.30 But the Recommendation failed to

    acknowledge the reasons why USOC is liable for obstructing enforcement of the forced

    labor and services provisions of the TVPA under § 1590(b). Once all the facts alleged are

    considered, USOC’s repeated efforts to make sure the Lopez brothers stayed on Team

    USA—by obstructing law enforcement and congressional investigations—fits squarely

    within the range of conduct prohibited by the broad language used in § 1590(b).

             The Recommendation improperly dismissed USOC from Count 14 for several

    reasons:

             First, the plain language of § 1590(b) does not contain the “government” limitation

    that the Recommendation imposes.31 In skipping this step and instead weighing the

    persuasiveness of out-of-Circuit cases, the Recommendation violates the axiomatic

    principle of statutory construction: the plain text of the statute governs.

             Second, if the plain language is ambiguous, which it is not, the proposed

    “government” limitation is belied by the incredibly broad and expansive language and

    remedial purpose of the Act itself. The Recommendation failed to address Plaintiff’s

    statutory construction argument that the absence of “official proceeding” in § 1590(b)—in




    30
         Doc. 218, at 43-45.
    31
       Doc. 218, at 43 (concluding that “Obstruction of a private investigation is insufficient
    to state a claim of either §§1590(b) or 1591(d)”).


                                                 11
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 12 of 25




    contrast to other sections of the TVPRA and where this phrase is used—creates an

    inference against adding this gloss,32 as does the fact that the Act expressly permits

    private (not merely governmental) enforcement of these sections.

             Third, no Tenth Circuit or other case law supports this reading. The

    Recommendation latches on to a stray district court case without explaining why it’s even

    persuasive for the private versus government distinction (it is not),33 and the absence of

    any apposite case law does not make Plaintiffs’ reading wrong, it simply reflects that this

    issue has not been addressed in the Courts. Either way, liability is broadly defined to

    include “[w]hoever obstructs, attempts to obstruct, or in any way interferes with or

    prevents the enforcement of this section ...” 18 U.S.C. § 1590(b). No “limiting principle” is

    needed (or proper) where Congress has decided not to impose one.

             Fourth, even if §1590(b) creates liability only for obstruction of or interference with

    a government (as opposed to private) investigation, Plaintiffs allege ample government

    involvement. The Recommendation is simply wrong in concluding that “no governmental

    actor is present in Plaintiffs’ allegations” as to the USOC.34 To the contrary, and as with

    USAT, Plaintiffs repeatedly allege the involvement of numerous government entities

    involved in the pursuit and potential prosecution of the Lopezes, including numerous local


    32
         Doc. 132, at 32.
    33
       In Jean-Charles v. Perlitz, the court’s 12(b)(6) dismissal of Plaintiffs’ obstruction claim
    did not hinge on the fact that a private entity (Haiti Fund) was investigating sexual abuse
    in a foreign country, but that the plaintiff alleged that the obstruction of that investigation
    was for reasons other than to avoid criminal or other liability. 937 F.Supp.2d 276, at
    287-88 (D. Conn. 2013). Here, those facts are absent.
    34
         Doc. 218, at 45.


                                                   12
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 13 of 25




    (city and county) law enforcement agencies, the FBI, and Congress.35 These are all

    “governmental actor[s]” that undermine the reasoning for the 12(b)(6) dismissal.

             Sixth, Plaintiffs cited and discussed a series of stories in USA Today in which high

    level sources confirmed USOC’s direct involvement in the suspension of Donald

    Alperstein’s investigation and his reports to law enforcement.36 As detailed in paragraphs

    222-54 of the SAC, USOC and USAT worked together to suspend all investigations until

    the 2016 Olympics in Rio were completed. USAT’s investigator, Alperstein, confessed

    that he was resuming his investigation of the Lopezes only because the Olympics were

    “over.”37 USA Today exposed USOC’s coordinated obstruction with USAT. And but for

    the obstruction committed by USAT and USOC working together, the Lopezes would

    have been turned over to the FBI and local law enforcement much sooner.                 The

    investigator (Alperstein) hired by USAT admitted that he acted on his own to notify the

    FBI (a government body) because of the delays caused by USOC and USAT working

    together to stall him.38 A reasonable inference to be drawn from the USA Today stories


    35
       Doc. 139, at 33 (“Plaintiffs far surpass the Rule 8 standard because they plausibly
    allege that all Defendants obstructed, attempted to obstruct, interfered with, or
    prevented enforcement of the prohibitions on forced labor and trafficking with respect to
    forced labor. USOC urges the Court to ‘disregard’ allegations of deceptive testimony to
    Congress as ‘unrelated to enforcement of human trafficking laws’ and to dismiss the
    obstruction claim for failure to allege ‘false statements to officers, destroyed evidence,
    tampered with witnesses or otherwise interfered with enforcement of criminal slavery or
    sex trafficking laws.’ The cases USOC cites in support of this supposed burden,
    however, do not support the result USOC seeks.”); id. at 34-36 (including list of bullet
    points involving obstruction of efforts by local law enforcement and the FBI).
    36
         Doc. 68, at ¶ 222-54.
    37
         Id. at ¶ 235.
    38
         Id. at ¶ 225-27.

                                                  13
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 14 of 25




    is that USAT sought guidance and approval from USOC when making its decision to stall

    Alperstein. But for USOC, it can reasonably be concluded that the Lopez brothers would

    have been pursued by Alperstein, turned over to law enforcement sooner, and not

    competed in the 2016 Olympics in Rio. This is all alleged in the SAC:




                                               14
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 15 of 25




    ___________________________________________________________________

           To sweep aside all of this explosive criminal activity involving Team USA at the

    2016 Olympics as a “private” matter is clear error. Yes, the USOC and USAT are private

    corporate entities. But the SAC alleges—and Plaintiffs argued in their briefing and at oral

    argument39—that numerous government actors were involved and their investigations


    39
       See Ex. 2, Hrg. Tr. at 31:21-32:7 (“On the obstruction claim, …[t]here is absolutely
    FBI and law enforcement involvement. … The Olympics were coming in 2016, in August
    of 2016. We have Donald Alperstein writing a letter to our clients where he flat out says,
    [‘]Now that the Olympics are over, I’m going to resume the investigation.[‘] We have
    USA Today writing articles saying a high level anonymous source [told it] that USOC


                                                15
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 16 of 25




    were thwarted by USOC’s obstruction and guidance provided to USAT. Only by

    discounting the well-pleaded factual allegations—which Iqbal forbids—could the Court

    conclude that USOC was not directly involved in this orchestrated, long-range obstruction

    of investigations by Congress and law enforcement. Indeed, the Magistrate Judge

    recommended that the claim against USAT should proceed, and for the same reasons,

    the claim against USOC should proceed as well, given that USOC was actively involved

    and consulted with USAT. The Rule 12(b)(6) standard requires that all facts be taken as

    true and that all inferences flow in favor of Plaintiffs; without any discovery to see the

    private communications between USOC and USAT, Plaintiffs’ reliance on a series of USA

    Today investigative stories exposing the secret deal to let the Lopezes compete for Team

    USA at the 2016 Olympics is far beyond the “allegations” needed to survive a motion to

    dismiss.

             Seventh, Plaintiffs also plead obstruction in the form of false testimony to Congress

    by USOC.40 The Recommendation itself found that that “Congress is a government actor,”

    so USOC’s false testimony to Congress should have been considered. Plaintiffs’

    response brief directed the Magistrate Judge to “the multiple demonstrably false

    statements made under oath during official proceedings to Congress by USOC”,41 and



    and USAT worked together to hold that investigation so that the brothers could go to the
    Olympics, right. And [Alperstein] writes the FBI months later, in October of 2016. That’s
    the very definition of obstructing a law enforcement investigation.”)
    40
         Doc. 68, at ¶¶ 170-77.
    41
      Doc. 139, at 33; see id. at 43 (“Plaintiffs point to numerous, specific false statements
    made under oath to Congress to help keep the Lopez Obstruction Enterprise from being
    uncovered. These false statements were directly relevant to the ongoing obstruction;


                                                  16
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 17 of 25




    the Magistrate Judge failed to consider the false testimony to Congress made by USOC.

    This was error.

              Finally, as further proof that obstruction can plausibly be alleged, when Congress

    started asking questions in 2017, USOC’s response was to gin up its creation of an

    independent entity to oversee the investigation of sexual abuse claims within the Olympic

    Community that would provide plausible deniability to USOC and the NGBs’ failure to

    investigate and report sexual predators in powerful positions, to delete incriminating

    emails, and to lie to Congress. As noted previously, USOC’s former chair has been

    referred for indictment to the FBI and DOJ for his false testimony to Congress regarding

    sex abuse in the Olympics. These particular facts are not plead in the SAC (because the

    public referral for indictment occurred months later, in December 2018), but the SAC does

    point to USOC’s calculated delay in creating SafeSport and the false testimony made to

    Congress by USOC’s former head.42 And his later referral for indictment was discussed

    at the motion to dismiss oral argument,43 was included in Plaintiffs’ Conditional Motion for

    Leave to Amend,44 and can easily be added in a Third Amended Complaint.

              In sum, for all of the above reasons, USOC is a proper defendant with USAT to

    Count 14 and Plaintiffs object to the recommendation that it should be dismissed.




    Congress held the hearings to ferret out the Defendants’ misconduct, and Defendants
    lied to hinder Congress from uncovering their ongoing misdeeds, specifically misstating
    efforts to inform law enforcement about the criminal acts alleged here.”).
    42
         Doc. 68, at ¶¶ 170-77.
    43
         Ex. 2, Jan. 23 Hrg. Tr. at 37:9-38:2.
    44
         Doc. 196-2.

                                                  17
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 18 of 25




               C.    Counts 19-20: Like USOC, USAT Assumed a Duty By Launching an
                     Investigation and Engaging in Efforts to Address Past Harms and Is
                     Liable for the State Law Claims for the Same Reasons as USOC

               In Counts 19 (negligence) and 20 (gross negligence), the Recommendation is to

    keep USOC as a defendant but dismiss USAT. But this result can be reached only by

    crafting arguments for USAT that USAT never made in its briefing. In fact, to be clear,

    USAT’s reply brief on the motion to dismiss (Doc. 158) completely abandoned its merits

    arguments on Counts 19-20 (negligence and gross negligence); USAT only argued the

    timeliness of these claims.45 Respectfully, for the Magistrate Judge to pursue this defense

    on USAT’s behalf was plainly improper. Worse, the Recommendation veered into fact-

    finding and factor-weighing (which is categorically improper at the motion to dismiss

    stage, when there is no factual record yet and the Court is required to resolve all

    inferences in favor of the non-movant) without either side even briefing the Taco Bell

    factors for whether a duty exists under Colorado law. Indeed, Plaintiffs specifically argued

    that the duty factors cannot be weighed at the Rule 12(b)(6) stage46 and that at best, the

    existence of a legal duty could be resolved following discovery, at summary judgment,

    once the parties had developed an adequate factual record to weigh.47 In its original

    motion to dismiss briefing, USAT devoted barely a page of argument and cited no case


    45
      Doc. 158 at 3-4 (challenging that the state law claims are not “timely”—and nothing
    else).
    46
       Doc. 139, at 51 (pointing out that “while the existence of a duty is an issue of law,
    courts make this determination by weighing several factors. Of course, the first four
    letters of “factors” are f-a-c-t, so these duty factors require discovery and a factual
    record.”).
    47
         Id.


                                                 18
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 19 of 25




    law—literally, none—for its lack of duty argument.48 It cited one case for the background

    proposition that duty is an essential element for a negligence claim (which no one

    disputes), but it cited no case law in support of its argument, nor did it even hint at the

    Taco Bell factors.

             In the Recommendation, USAT’s duty argument (which it abandoned) was given

    new life and bolstered by arguments and citation to “no duty” case law that was never

    presented.49 The Taco Bell factors require facts and adversarial testing by the parties.

    That didn’t occur here; neither party briefed these factors and there’s no discovery to

    determine what “contemporary standards” apply or how burdensome it would be to

    impose a duty on USAT. That’s likely why USAT abandoned the argument in its reply

    brief. Simply put, the Recommendation engages in pure speculation regarding the duty

    factors, making unsupportable conclusions about burdens and costs without evidence or

    support. Plaintiffs could have refuted these points if USAT had raised them. But it didn’t.

    Instead, USAT abandoned this duty argument in its reply brief, and it was error for the

    Recommendation to bring it back from the dead.

             Aside from this, the Magistrate Judge frames the relevant question as whether

    USAT/USOC owed a duty to former members of USAT to reasonably investigate their




    48
      Doc. 109 at 22 (USAT’s timeliness argument based on fact that Plaintiffs are former
    member athletes); Doc. 139, at 48 (noting USAT makes only one substantive argument,
    unsupported by citation to authority).
    49
         Doc. 218, at 59-61.


                                                19
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 20 of 25




    complaints of sexual abuse.50 For the following reasons, either the answer is “yes,” or the

    wrong question is being asked.

             First, the question as framed hinges on Plaintiffs’ dates of membership in USAT,

    while the facts cited relate to when the Plaintiffs stopped competing.51 These dates are

    not synonymous or interchangeable.52 Thus, the Magistrate Judge is drawing an

    inference against the non-movant, contrary to the Rule 12(b)(6) standard.53 On this point,

    Recommendation failed to consider any Plaintiff’s status as a current taekwondo coach,

    the recency of USAT membership54 or that Colorado law also imposes a duty owed to

    “former” members,55 all of which involve fact questions that cannot and should not be

    weighed at the 12(b)(6) stage.




    50
         Doc. 218, at 60.
    51
      Doc. 218, at 59-60 (citing SAC for allegations that Plaintiffs stopped competing in
    taekwondo, at the latest, in approximately 2011); Doc. 196, at 13 (suggesting that two
    Plaintiffs are still dues-paying members of USAT).
    52
      The specific dates of Plaintiffs’ membership in USAT do not appear in the SAC. See
    Doc. 68 at ¶¶ 334-39 (discussing fact that Plaintiffs were dues-paying USAT members).
    53
      Sawyer v. Burke, 504 F. App'x 671, 673 (10th Cir. 2012) (the district court “must
    accept the allegations of the complaint as true” and “construe those allegations, and any
    reasonable inferences that might be drawn from them, in the light most favorable to
    the plaintiff.”).
    54
       Plaintiffs need discovery to confirm the dates of their membership in USAT, but the
    SAC’s silence regarding membership dates does not compel dismissal on that basis.
    And any Plaintiff who is a current taekwondo coach, regardless of her status in USAT, is
    still “active” in the sport and would likely be a member of USAT but for the negligence
    and failures of Defendants. See Doc. 139, at 40, 41.
    55
     Doc. 139 at 48-50 (explaining that a duty is still owed to former members and citing
    Westin Operator, LLC v. Groh, 347 P.3d 606, 612 (Colo. 2015)).


                                                20
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 21 of 25




             Second, while a duty to reasonably investigate and pursue complaints of sexual

    abuse by former USAT members is not the only duty that is plead in the SAC,56 Plaintiffs

    certainly allege that such a duty existed and/or was voluntarily assumed—by both USAT

    and USOC.57 The Recommendation acknowledges that USOC assumed a duty vis à vis

    Plaintiffs by virtue of intervening with the NGBs, by promulgating sexual abuse policies,

    by organizing, incorporating, funding, staffing and creating SafeSport itself to exercise

    jurisdiction over the Lopez investigations. 58 But it ignores the many allegations that USAT

    undertook the same duty starting in 2014 when it engaged Mr. Alperstein to investigate

    the complaints of these former athletes against the Lopez brothers (in accord with its own

    by-laws and policies), to implement recommended Safe Sport policies, and to gather

    evidence, make reports, and initiate disciplinary or ethics proceedings against the Lopez

    brothers, who are current members of USAT.59 Plaintiffs expressly allege that USAT

    “assumed a duty”60 owed to Plaintiffs:



    56
       See, e.g., Doc. 68, at ¶¶ 2, 91, 150, 939-945 (USOC and USAT duties to handle
    allegations of sexual misconduct described in statute, mandated by organizational
    documents, and admitted under oath to Congress); see also ¶ 125 (duty arising from
    unique dangers of elite sport, power imbalance); ¶ 126 (duty arising by virtue of fact that
    Plaintiffs and many class members were and are children); ¶¶137-141, 286-88 (duties
    arising by virtue of fact that USOC and USAT employ or supervise alleged abusers); ¶¶
    104-107, 285, 334-41 (duty arising from fiduciary relationship between
    commercial/contracting parties).
    57
       See SAC at ¶ 941 (USOC and USAT “have had a duty to exercise reasonable care in
    investigating and pursuing complaints of criminal conduct, sexual misconduct, and
    violations of federal law against their member athletes, including Plaintiffs”).
    58
         Doc. 218, at 63.
    59
         Doc. 68, at ¶¶ 217-255; 256-91; 939-45; 951-57.
    60
         Doc. 68, at ¶ 247.

                                                21
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 22 of 25




           The Recommendation improperly disregards allegations that USAT voluntarily

    assumed a duty to Plaintiffs and the class within the statutory period for this claim. Again,

    once the facts alleged are considered, it is clear that USAT owed a duty to handle,

    investigate and pursue complaints of abuse and/or that it assumed such a duty vis-à-vis

    Plaintiffs by initiating and conducting an investigation, albeit a sham investigation, of the

    sex abuse of current USAT-member coach and athlete Jean and Steven Lopez.

           Finally, the viability of Count 14 (obstruction) against USAT makes the ruling in

    Counts 19-20 (negligence and gross negligence) even more difficult to grasp. Count 14

    (obstruction) is a more severe finding of the same conduct at issue in Count 19

    (negligence), and it’s odd to hold that the SAC sufficiently alleges USAT obstructed an

    investigation only to rule pages later that USAT never assumed any duty to investigate in

    the first place. Instead, USAT’s duty is confirmed by its obstruction: the obstruction proves

    the assumption of—and breach of—the duty. Both counts are viable because both counts

    allege the same misconduct: USAT engaged in a sham investigation throughout 2014-

    18, engaged Alperstein, hindered Alperstein’s investigation, lied to Congress about

    Alperstein’s free reign and its own reports to law enforcement, all the while continuing to

    allow the Lopez brothers to prowl around the sport throughout 2014-18, despite knowing

    that they were serial sexual predators. There is a strong public policy against letting an

    entity like USAT engage in this long-term, systematic criminal and negligent behavior. If




                                                 22
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 23 of 25




    the obstruction claim is plausible (and it is), then the negligence and gross negligence

    claims (which focus on the same course of conduct) must be deemed plausible, too.

             D.     Class Action Allegations: The Class Definition Can Be Revised to
                    Completely Solve Any Timeliness Concerns

             Finally, on the motion to strike the class action allegations, the Magistrate Judge

    did not allow Plaintiffs the opportunity to replead to cure the statute of limitations defect

    he identified, despite pointing out in footnote 6 that the authorities he relied upon allowed

    an amendment.61 Respectfully, Plaintiffs should be permitted to reform the class definition

    because they can easily cure the technical defect on the limitations period by shortening

    the class period.

             This begs a broader question, related to this and all four of the objections raised

    here, of the proper procedure for a Plaintiff who wishes to defend its allegations but also

    preserve an opportunity to seek leave to amend under the liberal standard of Rule 15. As

    evidenced in Plaintiffs Conditional Motion for Leave to Amend, Plaintiffs are well aware

    of Tenth Circuit’s guidance that merely including a request for leave to amend within a

    brief may not be sufficient to preserve the request.62 At the oral argument hearing, the

    Magistrate Judge assured Plaintiffs it was common for D. Colorado judges to allow leave




    61
         Doc. 218, at 69.
    62
         Doc. 196, at 2 & n.1.


                                                 23
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 24 of 25




    to replead.63 In the Recommendation, however, there is no discussion of Plaintiffs’ motion

    for leave to amend, the evidence offered therein, or whether leave to replead would be

    proper. Given the significant evolution of the claims plead in the SAC, and the significant

    factual developments that have occurred since its filing, Plaintiffs respectfully suggest that

    leave to replead would be proper in the event this Court agrees that these or other claims

    fail to survive Defendants’ motions. In an abundance of caution, and in an effort to

    preserve an opportunity to amend their Complaint to cure any deficiencies, Plaintiffs raise

    this failure in the context of their objections to the Recommendation and will file a separate

    motion requesting a status conference to determine how the Court prefers to proceed.

    III.   CONCLUSION

           Plaintiffs respectfully request that the Court sustain their four objections to the

    Recommendation and grant them all further relief to which they may be entitled.


                                               Respectfully submitted,

                                               /s/ Larkin Walsh
                                               Rex A. Sharp
                                               Ryan C. Hudson
                                               Larkin E. Walsh
                                               Sarah T. Bradshaw
                                               REX A. SHARP, P.A.
                                               5301 West 75th Street
    63
       Ex. 2, Jan. 23 Hrg. Tr. at 130: 7-20 (Magistrate Judge reassuring Plaintiffs that “what
    typically happens in a case like this is we don’t have that kind of motion pending but we
    issue . . . a ruling, actually a recommendation, where we believe that certain
    deficiencies could be easily cured. So in the recommendation we recommend dismissal;
    however, we recommend the district court permit a motion to amend addressing the
    issues we – we discuss in the recommendation within 30 days. So to the extent that you
    – that you wanted to notify me that’s something you would want to do, you’ve been –
    the notification has occurred and I’m just inclined to deny without prejudice [Doc.] 196.”;
    see Doc. 203 (denying Doc. 196 without prejudice).

                                                 24
Case 1:18-cv-00981-CMA-MEH Document 227 Filed 03/20/19 USDC Colorado Page 25 of 25




                                            Prairie Village, KS 66208
                                            rsharp@midwest-law.com
                                            rhudson@midwest-law.com
                                            lwalsh@midwest-law.com
                                            sbradshaw@midwest-law.com

                                            Daniel A. Lipman
                                            PARKER LIPMAN LLP
                                            3200 Cherry Creek S. Drive, Ste. 520
                                            Denver, CO 80209
                                            dan@parkerlipman.com
                                            (720) 638-9424

                                            Attorneys for Plaintiffs


                                 CERTIFICATE OF SERVICE

          It is hereby certified that a true and correct copy of the foregoing document was

    filed and served, via the CM/ECF system on March 20, 2019, on all counsel of record.



                                                   (A duly signed original is available at the
                                                   office of Rex A. Sharp, PA)


                                            By:    /s/ Larkin E. Walsh
                                                   Attorney for Plaintiffs




                                              25
